PER CURIAM.
The plaintiff-appellant has appealed from that part of the decree of the District Court holding claims 3, 4, 5, 8, 13, 14, 15 and 16 of its patent No. 1,646,563 invalid. Claims 20 and 39 of the patent were held valid and infringed and an accounting was ordered. The defendants-appellees did not appeal.
The patent here involved “relates to apparatus and methods for wrapping boxes”. Claims 20 and 39 are for an apparatus. All the other claims are for a method.
The question involved in this case is whether or not the method of wrapping a cigar box described in the patent was old in the art and anticipated.
The opinion of the learned District Judge filed October 28, 1936 (Autokraft Box Corporation v. Nu-Box Corporation, D.C., 16 F.Supp. 794) thoroughly discusses the question and we think his discussion is entirely adequate. Accordingly, we affirm the decree on his opinion.
The decree is affirmed.